Citation Nr: 0805138	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the rating decision of November 16, 1972, which 
denied service connection for a nervous disorder, was based 
on clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than October 17, 
1989 for the grant of service connection for PTSD.

3.  Entitlement to an effective date earlier than December 8, 
1989 for the grant of a 100 percent evaluation for PTSD.

4.  Entitlement to an initial evaluation greater than 20 
percent for a seizure disorder prior to May 21, 1976.

5.  Entitlement to an initial evaluation greater than 10 
percent for a seizure disorder beginning May 21, 1976.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970, and from May to October 1972.  The veteran's 
separation documents establish that he served in Vietnam from 
October 1968 to October 1969 as a medical specialist.  He was 
awarded eight Air Medals during his service (Air Medal with 
seven oak leaf clusters).

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered in December 1998 and April 
2000 that denied CUE in the November 1972 rating decision in 
which service connection was denied for a seizure disorder 
and a nervous condition, and in January 2004 that granted 
service connection for a seizure disorder and evaluated the 
disability as 20 percent disabling effective in October 1972, 
and 10 percent disabling beginning in May 1976.

In June 2003, the Board issued a decision granting CUE in the 
November 1972 rating decision with regard to the denial of 
service connection for a seizure disorder, and granting 
service connection for the seizure disorder.

However, at that time, the Board declined to take 
jurisdiction of the issue of CUE in the November 1972 rating 
decision concerning service connection for a nervous 
disorder.  The Board indicated that it did not appear that 
the veteran had been notified of the November 1972 denial of 
service connection for the claimed nervous disorder and that, 
if this was the case, the decision could not be considered 
final and the claim of CUE would not properly apply.  The 
Board made no findings of fact or holdings with regard to the 
finality of the 1972 decision at that time.  Rather, it 
recharacterized the issues as 1) entitlement to an effective 
date prior to October 17, 1989 for service connection for 
PTSD and 2) entitlement to an effective date prior to 
February 6, 1991 for a 100 percent rating for PTSD and 
remanded them for further adjudication and issuance of a 
statement of the case.

In January 2005, the RO issued a rating decision and, 
apparently misunderstanding the Board's direction in the June 
2003 remand, characterized the issues as involving CUE in 
both the effective date of service connection for PTSD and 
also the effective date of the award of 100 percent 
evaluation for PTSD, rather than as claims for earlier 
effective dates. The RO denied the claims.  The veteran 
disagreed and the RO issued a statement of the case in 
September 2005, again characterizing the issues as involving 
CUE.  The veteran timely perfected his appeal.  In October 
2006, the RO issued a supplemental statement of the case 
characterizing the issues as 1) entitlement to an earlier 
effective date for service connection for PTSD and 2) 
entitlement to an earlier effective date for a 100 percent 
evaluation for PTSD, as well as 3) entitlement to a higher 
evaluation for seizures.

The veteran continues to argue that CUE was committed in the 
1972 rating decision that denied his claim for service 
connection for a nervous condition.  He has not specifically 
argued CUE in either the decisions that granted service 
connection for PTSD or that assigned a 100 percent evaluation 
for PTSD.  To the extent that his notice of disagreement and 
substantive appeal can be construed as an argument for CUE in 
either of these decision, these arguments will be considered 
in the claims for earlier effective dates for the grant of 
service connection for PTSD and for the assignment of a 100 
percent evaluation for PTSD, below.

In an October 2006 rating decision, the RO granted an earlier 
effective date for the assignment of a 100 percent evaluation 
for PTSD to December 8, 1989.  As this does not constitute a 
full grant of benefits possible, this claim remains pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

It is noted that the appeal of the evaluation assigned the 
seizure disorder was an appeal of the decision in which 
service connection was originally granted (notification of 
the decision was provided to the veteran in May 2004, and the 
veteran's notice of disagreement to the decision was received 
in February 2005).  Thus, it is an appeal of the evaluation 
initially assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). 

To accurately portray the veteran's claims and the procedural 
history in the present case, the issues are recharacterized 
on the front page of this decision.

The issues of higher initial evaluations for the service 
connected seizure disorder prior to and beginning in May 1976 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran filed a claim for service connection for a 
nervous disorder, which the RO received in October 1972.  The 
RO denied the claim in a November 1972 rating decision, but 
did not provide notification of the rating decision to the 
veteran.

2.  The law and regulations at the time of the November 1972 
rating decision provided that notice would be given to a 
claimant of any decision authorizing payment of benefit or 
disallowance of a claim, the right to appeal, and the time 
limit, but that failure to provide such notice would not 
extent the applicable period for appealing the decision.  

3.  The veteran was subsequently provided notice of a 
February 1981 rating decision that denied entitlement to 
nonservice connected pension.  The decision discussed the 
previous denial for service connection for a seizure disorder 
and a nervous condition, and noted medical findings of a 
personality disorder manifested by moderate symptomatology.  
The notification letter, dated March 9, 1981, stated, "As 
you will recall, no service-connected disabilities have been 
established."  

4.  The veteran did not appeal the November 1972 rating 
decision and that decision became final.

5.  There was no CUE in the rating decision of November 1972 
in failing to grant service connection for a nervous 
condition as the veteran was not then diagnosed with a 
disability for which service connection could be granted; and 
there is no indication that the facts were incorrect or the 
law and regulation were incorrectly applied in this regard.

6.  A rating decision dated in April 1990 granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective in October 1989.  Notice of this decision was 
provided by letter dated September 6, 1990.  The veteran was 
informed of this decision and did not appeal the effective 
date of service connection.  That decision became final.  

7.  In a December 1995 rating decision, the RO assigned a 100 
percent evaluation for the service connected PTSD, effective 
February 6, 1991.  Notice of this decision was provided by 
letter dated January 8, 1996.  The veteran did not appeal the 
effective date for grant of the 100 percent evaluation 
assigned.  That decision became final. 

8. In March 1999, the veteran and his attorney filed the 
current claim for an earlier effective date for the 
assignment of service connection for PTSD and the assignment 
of a 100 percent evaluation for PTSD.

9.  The RO subsequently granted an effective date for the 
grant of the 100 percent evaluation for PTSD to December 8, 
1989.

10.  The veteran's free-standing claim for an earlier 
effective date for the grant of service connection for PTSD 
is barred as a matter of law.

11. The veteran's free-standing claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
PTSD prior to December 8, 1989 is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision's denial of service 
connection for a nervous condition was not clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2007).

2.  The claim for an effective date earlier than October 17, 
1989 for the grant of service connection for PTSD is denied 
as a matter of law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 
20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2007).

3.  The claim for an effective date earlier than December 8, 
1989 for the grant of a 100 percent evaluation for PTSD is 
denied as a matter of law. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). Where evidence establishes such error, the prior 
rating decision will be reversed or amended. For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision. 
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error. Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Id.

Here, the veteran and his representative argue that: 1) the 
veteran was never notified of the November 1972 rating 
decision denying service connection for a nervous disorder 
and that the claim therefore remained pending until its final 
adjudication in April 1990; and 2) that the November 1972 
rating decision contains clear and unmistakable error in that 
the RO failed to understand that the veteran's symptoms of 
combat fatigue were mis-diagnosed as a personality disorder.  

There is, in fact, no record that the veteran was notified of 
the November 1972 decision at that time.  However, in a 
February 1981 decision, the RO denied entitlement to 
nonservice connected pension.  In its findings, the RO noted 
that service connection had been previously been denied 
("[The veteran] had previously established nonservice-
connected ... antisocial personality."), and that medical 
evidence showed the veteran exhibited a personality disorder 
manifested by moderate symptomatology-again a constitutional 
or developmental abnormality.  The notification letter, dated 
in March 1981, informed the veteran, "As you will recall, no 
service-connected disabilities have been established."

The veteran did not appeal the November 1972 or February 1981 
rating decisions.  

The pertinent laws and regulations governing notification at 
the time of the November 1972 rating decision provided that a 
claimant would be notified of any decision authorizing the 
payment of benefit or disallowance of a claim.  The notice 
would include the reason for the decision, the claimant's 
right to initiate an appeal by filing a notice of 
disagreement, and the time limits within which such notice 
may be filed.  38 C.F.R. § 3.103 (1972).  

However, lack of notice, by the regulations in effect at the 
time, did not extend the applicable period for appealing the 
claim.  "While it is contemplated that the agency of 
original jurisdiction will give proper notice of the right to 
appeal and the time limit, failure to notify the claimant of 
his right to such appellate review or of the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking this 
action."  38 C.F.R. § 19.110 (1972).

A finally adjudicated claim was defined by the regulations in 
1972 as an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 C.F.R. § 3.160(d) (1972).

A pending claim was defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (1972).

The Board is cognizant of the U.S. Court of Appeals for 
Veteran's Claims' (Court) holding in Ingram v. Nicholson, 21 
Vet. App. 232 (2007), and of the holding by the U.S. Federal 
Circuit Court in Deshotel v. Nicholson, 457 F.3d 1258 (2006).  
It appears that Deshotel is the more binding precedent in 
light of the facts of the present case-in particular, the 
existence of 38 C.F.R. § 19.110 (1972).  

At the time of the 1972 decision, failure to notify the 
claimant of a decision and of his appellate rights, by 
regulation, did not extend the period of time allotted to him 
for appeal.  See 38 C.F.R. § 19.110.  VA is bound by the laws 
and regulations in effect at the time a decision is made.  
This regulation, in effect at the time of the 1972 decision, 
has not been amended retroactively, nor has the Court applied 
it retroactively.

Moreover, the March 1981 letter denying the veteran's claim 
for pension clearly informed the veteran that he was 
previously denied service connection for all previously 
claimed disabilities, although it did not enumerate those 
disabilities for which service connection was previously 
denied in the November 1972 decision.  It is reasonable to 
anticipate that the veteran would understand from this letter 
that service connection for a nervous condition was and 
remained denied, and that if he disagreed with that decision, 
he needed to appeal it.  The veteran did not appeal that
decision.

The October 1972 claim cannot be considered pending, as it 
has been adjudicated and the veteran did not submit a notice 
of disagreement within the year following the November 1972 
rating decision.  See 38 C.F.R. § 3.160, 19.110 (1972).

Even absent the provisions of 38 C.F.R. § 19.110,  the 
October 1972 claim could not have remained pending after one 
year following the March 1981 notice letter.   See Deshotel, 
and Ingram, supra.  



The November 1972 decision was unappealed and is now final.  
38 U.S.C.A. § 4005 (c) (1991) (currently 38 U.S.C.A. § 7105 
(c) (West 2002 & Supp. 2007).

The veteran's argument for CUE in the November 1972 rating 
decision is that the medical examiners and RO personnel 
failed to fully apprehend the veteran's symptoms then 
diagnosed as personality disorder were actually the symptoms 
of combat fatigue.  In essence, the veteran argues he was 
misdiagnosed.  
In determining whether the November 1972 rating decision 
contained CUE, the law and the evidence that was before the 
rating board at the time of the prior adjudication must be 
reviewed. See Damrel, supra.

Under the applicable regulations at the time of the November 
1972 rating decision (and substantially the same as under 
present law) service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 C.F.R. § 3.303 (1972).

For purposes of service connection, mental deficiency and 
personality disorders were not considered disabilities for 
which service connection would be granted in 1972.  However, 
properly diagnosed superimposed psychotic reactions 
developing after enlistment, i.e., mental deficiency with 
psychotic reaction or personality disorder with psychotic 
reaction were to be considered as disabilities analogous to, 
and ratable as, schizophrenic reaction, unless otherwise 
diagnosed.  38 C.F.R. § 4.127 (1972).

The veteran filed a claim for a nervous condition in October 
1972, which was within a year following his discharge from 
his second period of active service.  Service medical records 
show no complaints of or treatment for an acquired 
psychiatric disorder.  His reports of medical history and 
examination at entrance to and separation from both periods 
of his active service reflect no psychiatric defects, 
abnormalities, diagnoses or other findings.  The veteran was 
noted to have a history of epilepsy on discharge from his 
first period of active service.  During his second period of 
active service he was hospitalized and treated for a seizure 
disorder.  Treatment records show he had been prescribed 
Dilantin after having had a seizure during his first period 
of active duty, but that he had discontinued use of the 
medication.  Neurological examination was within normal 
limits.  Evaluation by psychiatry revealed no evidence of 
thought disorder, but poor insight and fair judgment.  Report 
of a medical board showed the veteran was diagnosed with 
generalized seizure disorder, major motor type, etiology 
unknown, and antisocial personality.  Report of physical 
examination board found the seizure disorder disability was 
permanent and the veteran was discharged.  

The November 1972 rating decision denied service connection 
for a nervous condition.  In its findings, the RO noted that 
the medical evidence, including psychiatric examination, 
found no evidence of thought disorder, psychosis, or any 
other diagnostic disorder.  The diagnosis was of an anti-
social personality.  Service connection was denied for anti-
personality disorder as it is considered a constitutional or 
development abnormality and not a disability for which 
service connection could be granted under the law. See 
38 C.F.R. § 4.127 (1972).

It is noted that additional service personnel and medical 
records were received in July 2005.  While such records can 
be constructively received at the time of the 1972 decision, 
they are essentially duplicative of those records present 
before the RO at the time of the November 1972 decision.  
Most pertinent, they demonstrate no other findings, 
complaints, treatment, or diagnoses of an acquired 
psychiatric disorder during either of the veteran's periods 
of active service.  

Thus, there is no evidence that the facts were incorrect or 
that the law and regulations were misapplied.  Even if the 
facts had been misinterpreted, for which there is no 
evidence, CUE can not be a mere misinterpretation of fact.  
Oppenheimer v Derwinski, 1 Vet. App. 370, 372 (1991).  To 
rise to the level of CUE, there must be more than a mere 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Absent any legal basis for a finding of CUE in the November 
1972 rating decision, a determination that CUE exists with a 
concomitant revision of that decision, is not warranted.  

The VA's duties of notice and assistance do not apply to 
claims of clear and unmistakable error (CUE).  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

II.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for disability 
compensation based on direct service connection shall be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award based on a claim for increased disability 
evaluation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  If a veteran files a claim for compensation 
with VA, and the claim is disallowed, he has the right to 
appeal that denial to the Board. See 38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. If the veteran 
does not perfect an appeal, however, the rating decision 
becomes final. See 38 C.F.R. §§ 20.302(a), 20.1103.

The April 1990 rating decision that granted service 
connection for PTSD effective October 17, 1989, and the 
December 1995 decision that assigned a 100 percent disability 
rating for PTSD effective February 6, 1991, became final when 
the veteran did not file an appeal within the time provided 
by statute after he received notice of those decisions in 
September 1990 and January 1996, respectively.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 1999, more than eight and three years, respectively, 
after the April 1990 and December 1995 rating decisions 
became final, the veteran and his representative filed a 
claim for an earlier effective date for the grant of service 
connection for PTSD and the assignment of a 100 percent 
evaluation.  However, the finality of the April 1990 and 
December 1995 decisions can only be overcome in two ways-by 
a request for a revision based on CUE, or by a claim to 
reopen based on new and material evidence.

The RO subsequently granted an effective date for the 
assignment of a 100 percent evaluation for the service-
connected PTSD to December 8, 1989.  

The veteran has not asserted any specific instance of CUE in 
the April 1990 or December 1995 rating decisions.  Rather, he 
continues to argue that he exhibited symptoms of a disorder 
more properly diagnosed as combat fatigue at the time of the 
previous, 1972, denial, and that service connection as well 
as the 100 percent evaluation, ought to be established 
effective in 1972.

To the extent the veteran can be construed as arguing CUE in 
the April 1990 and December 1995 rating decision, he has made 
only general statements of disagreement with the RO's 
decisions finding no CUE.  He has pointed to no averred 
errors of fact or law in these decisions, other than to 
assert that since he received no notification of the 1972 
decision, his 1972 claim was a pending claim.  However, his 
claim for lack of finality in the 1972 decision could 
logically be construed as arguing that the April 1990 rating 
decision erred in accepting the October 1989 claim as the 
date of claim for purposes of establishing service connection 
for PTSD.  Similarly, his argument that the December 1995 
rating decision erred in accepting the February 6, 1991 claim 
could be construed as (initially) the claim for increase in 
establishing the effective date for the assignment of a 100 
percent evaluation.

These (implied) arguments must fail as the November 1972 
decision denying service connection for a nervous condition 
has been found, by this decision, to have become final under 
the laws and regulations in effect in 1972.  Thus, by 
definition, there was no pending claim from 1972.  As such, 
there can be no CUE in that the RO failed to identify the 
1972 claim for service connection for a nervous condition as 
to either establishing the date of claim for service 
connection for PTSD or establishing the date of claim for a 
100 percent evaluation.

Moreover, the veteran did not appeal the effective date 
established for service connection for PTSD or the 10 percent 
evaluation assigned in the April 1990 rating decision, of 
which notice was given in September 1990.

Following the April 1990 rating decision, the RO interpreted 
VA hospital reports dated in August 1990 as a claim for 
increase and issued a rating decision in October 1990 denying 
an increase.  Notice was provided to the veteran in November 
1990.  In January 1991, the veteran claimed an increase for 
his PTSD.  The RO denied this in a rating decision, of which 
the veteran was given notice in May 1991.  The veteran's 
representative filed a notice of disagreement in March 1992, 
identifying the issue as entitlement to an increased 
evaluation for PTSD.

To have timely appealed the effective date for service 
connection or the 10 percent evaluation initially assigned 
his PTSD in the April 1990 rating decision, the veteran would 
have had to submit a notice of disagreement to these issues 
prior to September 6, 1991.  

Thus, the (implied) argument that the December 1995 rating 
decision committed CUE in that it failed to recognize a prior 
pending claim from 1972 upon which to establish the effective 
date for the 100 percent evaluation also must fail as there 
was a prior final 1990 decision, in addition to the prior 
final 1972 decision.

Because the veteran has not asserted specific CUE in the 
April 1990 and December 1995 decisions, and he has not 
asserted a claim based on new and material evidence, his 
challenge to the effective date for the service connection 
for PTSD and for the assignment of a 100 percent rating for 
PTSD is barred as a matter of law. See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

As the claims for earlier effective dates for the grant of 
service connection and for the assignment of a 100 percent 
evaluation for PTSD are being denied as a matter of law, VA's 
duties of notice and assistance are not applicable.  See 
Sabonis, supra.



ORDER

The RO's November 1972 rating decision, which denied service 
connection for a nervous disorder, was not clearly and 
unmistakably erroneous, and revision of that decision is 
denied.

An effective date earlier than October 17, 1989 for the grant 
of service connection for PTSD is denied.

An effective date earlier than December 8, 1989 for the 
assignment of a 100 percent evaluation for PTSD is denied.


REMAND

The veteran also seeks an initial evaluation greater than 20 
percent for his seizure disorder prior to May 21, 1976, and 
an initial evaluation greater than 10 percent beginning May 
21, 1976.

Remand is required in this instance for two reasons.

First, the regulations governing the evaluation of seizure 
disorders were amended in 1975.  The RO has evaluated the 
veteran's disability only under the current criteria. 

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. §  5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.  

Second, the criteria governing evaluation of seizures 
required special consideration where a history of 
unemployability was shown.  Procedures described in the 
footnotes to Diagnostic Codes 8910 through 8914 (38 C.F.R. 
§ 4.124a (1972)), and Diagnostic Codes 8910 through 8914 
(38 C.F.R. § 4.124a (2007)) direct that a full and complete 
development should be conducted, including an economic and 
social survey, to determine the impact of the service 
connected epilepsy on the veteran's employability.  It is 
noted both in the new and old regulations that although a 
veteran's seizures are controlled, the veteran may find 
employment and rehabilitation difficult due to employer 
reluctance to hiring an epileptic. 

Review of the veteran's records, particularly prior to 
December 1989 when a 100 percent evaluation was assigned for 
PTSD, based in part on his unemployability, clearly indicate 
the veteran was having trouble maintaining regular 
employment.  In 1980, in a claim for service connection for a 
nervous disorder, he reported receiving disability benefits 
from the Social Security Administration (SSA) in 1975 or 
1976, but that they were revoked when he returned to work.  
In 1980 VA hospital records, he stated he had had 50 jobs in 
ten years with numerous altercations with employers.  In a 
September 1980 social and industrial survey report, he 
reported having no trouble finding jobs, but that he couldn't 
keep them because he had difficulty with his employers.  At 
the time, he had not worked since March 1980.  In addition, 
the veteran has on several occasions provided copies of his 
tax reports and wage history from SSA showing earnings of 
less than $5,000.00-and sometimes drastically less-from 
1973 through 1989.

The most recent VA examination report is dated in 1996, and 
the most recent treatment records present in the claims file 
are dated in the late 90s.  The record shows the RO attempted 
to schedule the veteran for an examination to determine the 
nature and extent of his seizure disorder, but had difficulty 
reaching the veteran.  Ultimately, a VA examination was 
scheduled for February 2007 but was canceled because the 
veteran had moved to South America.  Review of the record 
reveals an undated note showing that the veteran refused 
examination because he was moving.  Additional attempts were 
made to find the veteran, to no avail.  A message was left 
for him at his last phone number of record, and a person 
answering the phone said he would relay the message.  
Subsequently, the veteran again contacted the RO by mail, 
providing a mailing address and indicating his desire to 
continue his appeal.

Given the length of time that has passed since the veteran's 
last VA examination and from his last treatment records, it 
is necessary to give the veteran anther opportunity to report 
for VA examination.

The veteran is advised that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all required notice and 
assistance required, including providing 
him with notice of the laws and 
regulations governing the evaluation of 
his seizure disorder prior to and, after 
the change in law in 1975, has been 
provided.

2. Give the veteran another opportunity 
to identify any past and current treating 
medical health care professionals 
relative to the claims remanded.  Ensure 
that all identified private and VA 
medical treatment records are obtained 
from 1972 to the present, including those 
health care professionals identified by 
the veteran in 1994 and 1995.  Document 
negative responses, and inform the 
veteran so that he may make attempts to 
procure any missing records on his own.  

3.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the current 
nature and extent of the veteran's 
seizure disorder.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination.  

All opinions expressed must be supported 
by complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for initial evaluations 
for his service-connected seizure 
disorder greater than 20 percent prior to 
May 21, 1976 and greater than 10 percent 
beginning May 21, 1976, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


